Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant x Filed by a party other than the registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a -12 UNITED CAPITAL CORP. (Name of Registrant as Specified in its Charter) (Name of Person(s) filing Proxy Statement, if other than Registrant) Payment of filing fee (check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: UNITED CAPITAL CORP. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 17, 2008 To Our Stockholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the Meeting) of UNITED CAPITAL CORP., a Delaware corporation (we, our or the Company), will be held at the offices of the Company, 9 Park Place, Great Neck, New York 11021, on June 17, 2008, at 10:00 A.M., Local Time, for the following purposes: 1. To elect seven (7) members of the Board of Directors to serve until the next annual meeting of stockholders and until their successors have been duly elected and qualified; 2. To provide performance criteria for the payment of bonuses to the Companys Chief Executive Officer; and 3. To transact such other business as may properly be brought before the Meeting or any adjournment thereof. The Board of Directors has fixed the close of business on May 9, 2008 as the record date for the Meeting. Only stockholders of record on the stock transfer books of the Company at the close of business on that date are entitled to notice of, and to vote at, the Meeting. By Order of the Board of Directors ANTHONY J. MICELI Secretary Dated: May 12, 2008 WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE MEETING, YOU ARE URGED TO FILL IN, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENVELOPE THAT IS PROVIDED, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. UNITED CAPITAL CORP. 9 PARK PLACE GREAT NECK, NEW YORK 11021 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS JUNE 17, 2008 INTRODUCTION This Proxy Statement is being furnished to stockholders by the Board of Directors (the Board of Directors or the Board) of United Capital Corp., a Delaware corporation (the Company), in connection with the solicitation of the accompanying Proxy for use at the 2008 Annual Meeting of Stockholders of the Company (the Meeting) to be held at the offices of the Company, 9 Park Place, Great Neck, New York 11021, on June 17, 2008, at 10:00 A.M., Local Time, or at any adjournment thereof. The principal executive offices of the Company are located at 9 Park Place, Great Neck, New York 11021. The approximate date on which this Proxy Statement and the accompanying Proxy will first be sent or given to stockholders is May 12, 2008. RECORD DATE AND VOTING SECURITIES Only stockholders of record at the close of business on May 9, 2008, the record date (the Record Date) for the Meeting, will be entitled to notice of, and to vote at, the Meeting and any adjournment thereof. As of the close of business on the Record Date, there were 8,453,286 outstanding shares of the Companys common stock, $.10 par value (the Common Stock). Each of such shares is entitled to one vote.
